"Wall, J. This was an action on the case for false and malicious prosecution. There was a verdict and judgment thereon for plaintiff for $60. The defendant has brought the record here and assigned various errors. The chief question discussed in the brief is whether the evidence supports the verdict. The bill of exceptions does not state that it contains all the evidence, and under the rule established by numerous decisions of the Supreme Court, we can not consider this point. It is unnecessary to cite any of the various cases in which it was so held. It is also urged the court erred in giving and rejecting evidence, and in giving instructions asked by plaintiff. We find, that all these matters were embraced in the motion for new trial, but that no exception was taken to the action of the court in overruling that motion. It must, therefore, be presumed that the defendant acquiesced in the decision of the court in that respect, and therefore only such questions as arise on the pleadings and the record, aside from the bill of exceptions, can be considered on this appeal. Stern et al. v. The People, etc., 96 Ill. 475. The abstract does not contain any of the instructions given on either side and the brief contains only two of those given which were objected to. We have, nevertheless, examined the record with considerable care and are of opinion that no substantial error was committed in the rulings upon the admission of evidence or the giving of instructions complained of. The case has been tried three times and it is for the interest of the parties as well as the public that there should be an end of the controversy. Judgment affirmed.